Citation Nr: 0101415	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for rotator cuff degeneration of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to September 
1975.

In a decision dated in December 1998, the Board of Veterans' 
Appeals (hereinafter the Board) granted benefits under 
38 U.S.C.A. § 1151 for rotator cuff degeneration as a result 
of a closed manipulation of the left shoulder at a Department 
of Veterans Affairs (VA) medical facility on September 27, 
1991.

This matter came before the Board on appeal from a January 
1999 rating decision from the Buffalo, New York, Regional 
Office (RO), which implemented the Board's decision and 
assigned a schedular 20 percent evaluation for rotator cuff 
degeneration of the left shoulder, effective from 
September 27, 1991.  The veteran perfected a timely appeal to 
that decision.

As the veteran has disagreed with the initial evaluation 
assigned for rotator cuff degeneration of the left shoulder, 
the Board has recharacterized that issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
characterization of the issue also reflects the current 
evaluation assigned for that disability.


REMAND

It is significant to note that, in his Statement of 
Representative in Appeals Case dated in February 2000, the 
veteran's accredited representative requested that this case 
be remanded to the RO in order to afford the veteran an 
additional examination inasmuch as the recent VA orthopedic 
examination conducted in May 1999 appeared to be inadequate.  
According to the report of the VA orthopedic examination in 
May 1999, the veteran reported complaints of continuous dull 
pain, stiffness and weakness of the left shoulder.  He stated 
that the pain varied, dependent upon activity; however, it 
was precipitated by active movements of the left upper arm.  
He further indicated that the pain in the left shoulder 
limits his ability, such as lifting or pushing, due to 
stiffness, pain and weakness.  The veteran's accredited 
representative asserted, in essence, that the examiner did 
not completely address all of the problems associated with 
the veteran's left shoulder disability.  Specifically, the 
veteran's accredited representative noted that the examiner 
should have provided an opinion of greater limitation of 
motion due to pain on use including flare-ups and comments 
regarding additional range of motion loss due to weakened 
movement, excess fatigability, or incoordination with an 
impaired ability to execute skilled movements smoothly.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in assigning a disability evaluation, 
the VA must consider the effects of the disability upon 
ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Court 
emphasized that a part, which becomes painful on use must be 
regarded as seriously disabled (38 C.F.R. §  4.40) and that 
the rating examination must adequately portray the functional 
loss.  Id. at 206.

Review of the record shows that at the time the September 
1991 surgical procedure was performed, the veteran had 
complaints of pain and stiffness in the left shoulder, and 
there was "no active or passive allowable glenohumeral 
motion."  The impression was peri-capsulitis.  

Prior to undergoing a VA orthopedic examination, however, the 
RO should obtain and associate with the record all 
outstanding medical records, particularly to include any 
medical records dated from the VA Medical Center in Bath, New 
York.  In the examination report, the physician must indicate 
whether the veteran experiences functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, and the RO should consider 
these factors in adjudicating this claim.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000);  See DeLuca, supra.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit, which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Bath, New York; as well as from any other 
source or facility, private or VA, 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the current nature and extent 
of his service-connected left shoulder 
disability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests, 
studies (to include X-rays and range of 
motion studies, with normal ranges 
provided for comparison purposes), and 
consultations should be accomplished (and 
the reports made available to, and 
considered by, the examiner prior to 
completion of his/her report).  All 
clinical findings should be set forth in 
detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
determine whether such functional loss is 
supported by adequate pathology.  

The examiner also should distinguish to 
the extent possible between the symptoms 
present before the September 1991 surgery 
and those after the surgery.  If the 
examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
on appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last 
Statement of the Case).  The RO should 
also consider whether the propriety of 
assigning "staged ratings" for rotator 
cuff degeneration of the left shoulder is 
appropriate.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

